DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
The applicant argues with respect to claim 1 and similarly claims 11 and 19 that “While Hoffmann discloses a first set of blow magnets 500 aligned with the first fixed contact and a second set of blow magnets 500 aligned with the second fixed contact, Hoffmann also discloses a third set of blow magnets 500 arranged 10between the first and second sets of blow magnets. The third set of blow magnets 500 would affect the first and second sets of blow magnets. Therefore, Applicant submits that it would not be obvious to arrange the first and second sets of magnets in the claimed arrangement as the central set of blow magnets would clearly have a negative, detrimental affect on the arc suppression performance of the arc suppressor.” This argument is not persuasive because there is no evidence of any detrimental effect. In fact, Hoffman is directed to extinguishing an arc with the magnets. Thus, if the central magnets were detrimental, one of ordinary skill in the art would not have a reason to design a device with them. Douglas shows a similar device without the third set of magnets that also performs the same function while teaching the claimed polarity. Either arrangement performs the required extinguishing function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2011/0120844) in view of Douglass (US 9552951).
In re claim 1, Hoffmann, in figures 1-8, discloses a contactor comprising: a housing having an outer wall defining a cavity (inside 400), the housing having a first end and a second end opposite the first end, the housing having a first side and a second side opposite the first side; a first fixed contact received in the cavity proximate to the first end of the housing and a second fixed contact received in the cavity proximate to the second end of the housing (fixed contacts 120,130); a movable contact (140) movable within the cavity between a mated position and an unmated position, the movable contact engaging the first and second fixed contacts to electrically connect the first and second fixed contacts in the mated position (inherent functionality); a coil assembly (710) in the cavity operated to move the movable contact between the unmated position and the mating position; and an arc suppressor in the cavity, the arc suppressor including a first magnet assembly located in the cavity between the first and second contacts and the first side and a second magnet assembly located in the cavity between the first and second contacts and the second side, the first magnet assembly including a first magnet and a second magnet, the second magnet assembly including a third magnet and a fourth magnet (magnets 500 meet the claimed limitation), wherein the first and third magnets are aligned with each other and with the first fixed contact along a first axis and wherein the second and fourth magnets are aligned with each other and with the second fixed contact along a second axis (as best seen in figures 3, 7, and 8; Douglass also teaches this limitation). Hoffmann does not explicitly discuss the claimed B-fields. Douglass however teaches that it is known in the art to position magnets with B fields in the claimed orientation (as shown in figure 5 and discussed in the last paragraph of column 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the magnet/polarity/field orientation as taught by Douglass in the device of Hoffmann in order to control arcing.
In re claim 2, Hoffmann modified by Douglass discloses that the north B-field of the first magnet faces toward the first side and wherein the north B-field of the second magnet faces away from the first side (inherent functionality because the structures are identical).
In re claim 3, Hoffmann modified by Douglass discloses that the north B-field of the third magnet faces away from the second side and wherein the north B-field of the fourth magnet faces toward the second side (inherent functionality because the structures are identical).
In re claim 4, Hoffmann modified by Douglass discloses that the first magnet is arranged in the cavity such that the north B-field of the first magnet faces outward toward the outer wall of the housing, the second magnet is arranged in the cavity such that the north B-field of the second magnet faces inward toward the second fixed contact, the third magnet is arranged in the cavity such that the north B-field of the third magnet faces inward toward the first fixed contact, and the fourth magnet is arranged in the cavity such that the north B-field of the fourth magnet faces outward toward the outer wall of the housing (this arrangement is taught by Douglass in figure 5 and discussed in the last paragraph of column 9 of the specification).
In re claim 5, Hoffmann modified by Douglass discloses that the north B-fields of the first and third magnets face in a common direction and wherein the north B-fields of the second and fourth magnets face in a common direction (this arrangement is taught by Douglass in figure 5 and discussed in the last paragraph of column 9 of the specification).
In re claim 6, Hoffmann modified by Douglass discloses that the north B-fields of the first and third magnets face in a common direction parallel to the first axis and wherein the north B-fields of the second and fourth magnets face in a common direction parallel to the second axis (this is shown by Douglass in figure 5 and discussed in the last paragraph of column 9 of the specification).
In re claim 7, Hoffmann, in figures 1-8, discloses enclosure walls forming a first magnet slot and a second magnet slot, the first magnet slot defined between the first and second fixed contacts and the first side, the second magnet slot defined between the first and second fixed contacts and the second side, the first magnet assembly received in the first magnet slot, the second magnet assembly received in the second magnet slot (this is best seen in figures 2-3 and 8).
In re claim 9, Hoffmann and Douglass, discloses the first magnet assembly includes a non-magnetic body between the first magnet and the second magnet, and wherein the second magnet assembly incudes a non-magnetic body between the third magnet and the fourth magnet. (the gap between the magnets and the structure of the support 400 between the magnets are the nonmagnetic body).
In re claim 10, Hoffmann and Douglass, discloses that the first magnet is aligned with the first contact between the first contact and the first side and the second magnet is aligned with the second contact between the second contact and the first side, and wherein the third magnet is aligned with the first contact between the first contact and the second side and the fourth magnet is aligned with the second contact between the second contact and the second side (this is shown in figure 5 of Douglass and figure 3 of Hoffmann).
In re claim 11, Hoffmann, in figures 1-8, discloses a contactor comprising: a housing having an outer wall defining a cavity (inside 400); a first fixed contact received in the cavity at a first end of the housing and a second fixed contact received in the cavity at a second end of the housing (fixed contacts 120,130); a movable contact (140) movable within the cavity between a mated position and an unmated position, the movable contact engaging the first and second fixed contacts to electrically connect the first and second fixed contacts in the mated position (inherent functionality); a coil assembly (710) in the cavity operated to move the movable contact between the unmated position and the mating position; and an arc suppressor in the cavity, the arc suppressor including a first magnet located in the cavity on a first side of the first fixed contact, a second magnet located in the cavity on a 4PATENTTE-02085 (958-0466)first side of the second fixed contact, a third magnet located in the cavity on a second side of the first fixed contact and a fourth magnet located in the cavity on a second side of the second fixed contact (magnets 500 meet the claimed limitation), Hoffmann does not explicitly discuss the claimed B-fields. Douglass however teaches that it is known in the art to position magnets with B fields in the claimed orientation (as shown in figure 5 and discussed in the last paragraph of column 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the magnet/polarity/field orientation as taught by Douglass in the device of Hoffmann in order to control arcing.
In re claim 12, Hoffmann and Douglass disclose that the arc suppressor includes a first magnet assembly including the first magnet and the second magnet and the arc suppressor includes a second magnet assembly including the third magnet and the fourth magnet (as seen in figure 5 of Douglass and figures 7-8 of Hoffmann).
In re claim 13, Hoffmann and Douglass disclose that the first magnet is aligned with the first contact between the first contact and a first side of the housing, the second magnet is aligned with the second contact between the second contact and the first side of the housing, the third magnet aligned with the first contact between the first contact and a second side of the housing, the fourth magnet aligned with the second contact between the second contact and the second side of the housing (this is shown in figure 5 of Douglass and figure 3 of Hoffmann), the first and second magnets being arranged in the cavity such that the north B-fields of the first and second magnets face in opposite directions, the third and fourth magnets being arranged in the cavity such that the north B-fields of the third and fourth magnets face in opposite directions (as shown in figure 5 and discussed in the last paragraph of column 9 of Douglass).
In re claims 14-15, Hoffmann modified by Douglass discloses that first magnet faces toward the outer wall and wherein the north B-field of the second magnet faces away from the outer wall (this is clearly taught by Douglass shown in figure 5 and discussed in the last paragraph of column 9).
In re claim 16, Hoffmann modified by Douglass discloses that the north B-fields of the first and third magnets faces in a common direction and wherein the north B-fields of the second and fourth magnets face in a common direction wall (this is clearly taught by Douglass shown in figure 5 and discussed in the last paragraph of column 9).
In re claim 17, Hoffmann modified by Douglass discloses that the first and third magnets are aligned with each other and with the first fixed contact along a first axis and wherein the second and fourth magnets are aligned with each other and with the second fixed contact along a second axis, the north B-fields of the first and third magnets face in a common direction parallel to the first axis and wherein the north B-fields of the second and fourth magnets face in a common direction parallel to the second axis (this is shown by Douglass in figure 5 and discussed in the last paragraph of column 9 of the specification).
In re claim 18, Hoffmann, in figures 1-8, discloses the enclosure walls forming a first magnet slot and a second magnet slot, the first and second magnets received in the first magnet slot, the third and fourth magnets received in the second magnet slot (this is best seen in figures 2-3 and 8).
In re claim 19, Hoffmann, in figures 1-8, discloses a contactor comprising: a housing having an outer wall defining a cavity (inside 400); a first fixed contact received in the cavity at a first end of the housing and a second fixed contact received in the cavity at a second end of the housing (fixed contacts 120,130); a movable contact (140) movable within the cavity between a mated position and an unmated position, the movable contact engaging the first and second fixed contacts to electrically connect the first and second fixed contacts in the mated position (inherent functionality);6PATENTTE-02085 (958-0466) a coil assembly (710) in the cavity operated to move the movable contact between the unmated position and the mating position; and an arc suppressor in the cavity, the arc suppressor including a first magnet located in the cavity on a first side of the movable contact, a second magnet located in the cavity on the first side of the movable contact, a third magnet located in the cavity on a second side of the movable contact and a fourth magnet located in the cavity on the second side of the movable contact (magnets 500 meet the claimed limitation), the first and third contacts being aligned with the first fixed contact, the second and fourth contacts being aligned with the second fixed contact, the first magnet including a north pole and a south pole, the second magnet including a north pole and a south pole, the third magnet including a north pole and a south pole, the fourth magnet including a north pole and a south pole (this is inherent to a magnet), Hoffmann does not explicitly discuss the claimed pole orientations. Douglass however teaches that it is known in the art to position magnets with polarities in the claimed orientation (as shown in figure 5 and discussed in the last paragraph of column 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the magnet/polarity/field orientation as taught by Douglass in the device of Hoffmann in order to control arcing.
In re claim 20, Douglass teaches that the south pole of the first magnet faces the north pole of the third magnet, and wherein the north pole of the second magnet faces the south pole of the fourth magnet (as discussed in the last paragraph of column 9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837